Citation Nr: 0602553	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-34 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to February 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied service connection for PTSD.  

The veteran provided testimony to the undersigned Veterans 
Law Judge via videoconference hearing in November 2005.  A 
copy of the transcript has been associated with the file.  
The veteran submitted additional evidence (a statement from 
her ex-husband and her treating social worker) directly to 
the Board at the time of her videoconference hearing.  She 
also submitted a waiver of initial RO review of the new 
evidence.  The evidence will therefore be considered in this 
decision.  38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD.

2.  The veteran did not engage in combat with the enemy and 
her claimed in-service stressor (that she was sexually 
assaulted during her active military duty) is not 
sufficiently corroborated by supporting evidence.




CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
duty.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in April 2002, and prior to the initial 
adjudication of the issue on appeal, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help her 
get the evidence necessary to substantiate her claim for 
service connection for PTSD, but that she must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  She was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  
She was advised of the type(s) of evidence needed to 
establish her claim for service connection.  A form was 
attached to the letter, which was tailored to claims for 
service connection for PTSD resulting from personal assault.  
This form asked the veteran to provide specific details of 
the purported assaults, advised her of the type(s) of 
evidence that she could submit to support her claim, and 
informed her that she could submit lay statements from fellow 
service members.  The April 2002 letter therefore provided 
notice of the first three elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that she was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The April 2002 letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to her claim and that it was her "responsibility" 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
When considering the April 2002 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
her responsibility to give VA any evidence pertaining to the 
claim on appeal.  She has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to the VA notice.

The February 2003 rating decision, July 2003 Statement of the 
Case (SOC), and March 2005 Supplemental Statement of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised her of the evidence 
necessary to substantiate her claim for service connection.  
The July 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical and personnel records have been obtained.  
Outpatient treatment records have also been procured from 
Puget Sound VA Health Care System.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  Statements from 
the veteran's treating therapist/social worker and her ex-
husband have also been considered.  A VA psychiatric 
examination was conducted in July 2002.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The appellant has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.


Service Connection

The veteran is claiming service connection for PTSD as a 
result of a sexual assault that she asserts occurred while 
she was stationed at Parris Island.  She maintains that the 
assault took place in September 1972 shortly after she 
completed her basic training and while she was waiting for 
her duty assignment.  She recalls meeting a fellow service 
member at the EM Club and driving off with him and two of his 
friends to drink and smoke marajuana.  The veteran states 
that she became "stoned and drunk," and that she was raped 
by the man she had met while the other men cheered him on.  
She says she is unable to recall the names of her assailant 
or the men that witnessed the attack.  She testified that she 
attempted to report the incident, but that her superiors just 
"blew off" her allegations.  She states that she received 
her post-training duty assignment shortly after the assault 
and was transferred to Camp Elmore.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

The evidence of record establishes that the veteran has been 
diagnosed as having PTSD.  The veteran contends that she has 
PTSD based on a sexual assault, which she alleges she 
experienced during her active service.  In this case, the 
record contains medical evidence establishing a current 
diagnosis of PTSD, which satisfies one requirement of 38 
C.F.R. § 3.304.  Moreover, there is medical evidence linking 
the diagnosis of PTSD to the alleged in-service sexual 
assault, which satisfies the second criterion for 
establishing service connection.  The outcome of the case 
therefore turns on the requirement of credible supporting 
evidence of the service stressor.

The Board notes that the veteran has not alleged, nor has the 
evidence shown, that she engaged in combat with the enemy.  
Thus, her assertions of service stressor are not sufficient 
to establish its occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

As discussed above, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  The veteran's service 
medical and personnel records are absent any findings of any 
type of personal assault.  Nothing in the service medical 
records suggests that the veteran sought any type of 
psychiatric treatment or reflective medical care (STD or 
pregnancy testing) following the September 1972 assault.  She 
did undergo a pregnancy test in January 1973 and discharged 
the following month as result of the test being positive.  
The evidence shows, however, that the pregnancy was the 
result of a relationship with a man that became her husband 
(H.D.) and not the assault.  Further, although the veteran 
stated that the sexual assault was formally reported, there 
are no supporting documents from an investigation or even the 
complaint.  

Notwithstanding the fact that there is no in-service 
corroborative evidence to support the claim that she was 
sexually assaulted in service, the Board questions the 
accuracy of the veteran's purported stressor.  The veteran 
testified in November 2005 that she attempted to report the 
assault, but that her superiors "blew it off" and did 
nothing.  However, in a statement received in April 2003, she 
stated that she never reported the assault because her 
assailant had threatened her if she did.  The Board's 
attention is also drawn to early VA outpatient treatment 
records that make no reference to the assault but do discuss 
other stressor events.  When she was initially evaluated by 
VA for psychiatric complaints in March 2000, the veteran gave 
a history of childhood abuse and abuse in her first marriage.  
It was not until January 2002 when she recalled that she had 
been sexually assaulted in service.  In this regard, a 
January 2002 social work note indicated that the veteran gave 
a history of being raped in November 1972.  If this were the 
case, then she would have been stationed at Camp Elmore and 
not Parris Island, which is where she said the assault 
occurred.  Further, as noted above, the veteran reported in 
later statements and testimony that the assault occurred in 
September 1972.  These inconsistencies cannot be ignored.

Recognition has been given to the fact that the veteran 
submitted some evidence to corroborate her purported 
stressor.  Specifically, in a statement dated in January 
2005, H.D. reported that he was serving with the Military 
Police at Camp Elmore when he met the veteran.  He said the 
veteran told him that she had been sexually assaulted while 
stationed at Parris Island.  He also recalled that she said 
she had tried to report the assault, but that no action was 
taken.  The Board again notes that this history is 
inconsistent with statements made by veteran in 2003 and in 
the outpatient records from January 2002.  The Board also 
seriously questions the veracity of the statement itself.  
H.D. identified himself as being a Military Policeman (MP).  
As such, the Board must inquire as why he took no police 
action when hearing of the assault.  There was no official 
report or investigation.  The Board also notes that H.D. was 
responsible for the veteran's in-service pregnancy, that he 
and the veteran were married for eight years, and that the 
marriage was ended due to allegations of spousal abuse.  
H.D.'s motivation for providing his statement therefore is 
not completely altruistic.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for PTSD and that, therefore, the provisions of 
§ 5107(b) are not applicable.





ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


